DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 01/01/2021, Applicant has amended the abstract and amended claims 21-40. Accordingly, the claims are enable and definite within the meaning of 35 USC § 112(a) and 35 USC § 112(b), respectively. Thus, 35 USC § 112(a) and (b) rejections and the objection to the specification are withdrawn. Thus, claims 21-40 are currently pending in the subject application.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Accordingly, various modifications are made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and their equivalents.
Amended Claim 21: 
Claim 21 is amended to correct grammatical and punctuation errors. Claim 21 will replace all prior versions of claim 21 in the application. Currently amended claim 21 is shown below with additions underlined and deletions in 

21. (Currently Amended) A motor control unit that vector-controls a 3-phase brushless motor based on a d-axis current command value and a q-axis current command value, converts 3-phase current detection values of said 3-phase brushless motor into a d-axis feedback current and a q-axis feedback current, calculates a d-axis deviation current between said d-axis current command value and said d-axis feedback current, and a q-axis deviation current between said q- axis current command value and said q-axis feedback current, calculates a d-axis voltage command value and a q-axis voltage command value by current-controlling said d-axis deviation current and said q-axis deviation current, performing a d-axis non-interference control based on said q-axis feedback current and a motor angular velocity of said 3-phase brushless motor, and performing a q-axis non-interference control based on said d-axis feedback current and said motor angular velocity, and controls said 3-phase brushless motor by 3-phase duty command values based on said d-axis voltage command value and said q-axis voltage command value via an inverter, comprising: 
a central processing unit (CPU) configured to implement instructions to perform the following operations: 
a dq-axes dead time compensating operation to calculate dq-axes dead time compensation values of said inverter and perform a dead time compensation; 
; and 
a disturbance estimation operation to estimate a disturbance, which cannot be compensated by said dead time compensation of said inverter, by respectively adding said d-axis disturbance compensation value and said q-axis disturbance compensation value to said d-axis voltage command value and said q-axis voltage command value.

The interlineations or cancellations made in the amendment to claim 21 could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of claim as identified above is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 21-40 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 21-40 filed on 10/17/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.

The closet references to the present invention are believed to be as follows: Ta et al. (US 20070029959 A1). Ta discloses distortions of motor voltage and current and a torque ripple of the motor generated by dead band compensation for preventing an arm short circuit of an inverter, and a feeling of physical disorder is given in a handle operation. Therefore, the distortions of the motor voltage and current and the torque ripple of the motor are improved by using the dead band compensation for estimating the voltage distortion on the basis of a model current generated from a current command value such that no feeling of physical disorder is given in the handle operation of an electric power steering apparatus.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SAID BOUZIANE/Examiner, Art Unit 2846  
 
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846